DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-5, 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: wherein the one electrode includes a barrier metal formed on an inner wall of a groove formed in a depth direction of an insulating layer, and wherein a position of an upper surface of the barrier metal is lower than a position of an upper surface of the insulating layer by a predetermined amount, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Kabe(USPGPUB DOCUMENT: 2016/0043060) discloses in Fig 9 a semiconductor device comprising:
a first multilayer wiring layer(122/123)[0034,0035 of Kabe] formed on a first semiconductor substrate(121)[0038 of Kabe], and a second multilayer wiring layer(112/113)[0034,0035 of Kabe] formed on a second semiconductor substrate(111)[0037 of Kabe], wiring layers of the first multilayer wiring 
a capacitive element(143/103A/133)[0070 of Kabe] including an upper electrode(143)[0035 of Kabe], a lower electrode(133)[0035 of Kabe], and a capacitive insulating film(103A)[0070 of Kabe] between the upper electrode(143)[0035 of Kabe] and the lower electrode(133)[0035 of Kabe], wherein
one electrode of the upper electrode(143)[0035 of Kabe] and the lower electrode(133)[0035 of Kabe] is formed with a first conductive layer(143)[0035 of Kabe] of the first multilayer wiring layer(122/123)[0034,0035 of Kabe] and a second conductive layer(133)[0035 of Kabe] of the second multilayer wiring layer(112/113)[0034,0035 of Kabe] but does not disclose the relationship of wherein the one electrode includes a barrier metal formed on an inner wall of a groove formed in a depth direction of an insulating layer, and wherein a position of an upper surface of the barrier metal is lower than a position of an upper surface of the insulating layer by a predetermined amount.  Therefore, it would not be obvious to make the semiconductor structure as claimed.


Claims 7 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor device manufacturing method, comprising: forming an opening by removing part of an insulating lever of the first multilayer wiring layer formed on the first semiconductor substrate; and after forming the capacitive insulating film in the opening, burying a conductive material to be the first conductive layer, and bonding the conductive material of the first conductive 
bonding a wiring layer of a first multilayer wiring layer(122/123)[0034,0035 of Kabe] formed on a first semiconductor substrate(121)[0038 of Kabe] and a wiring layer of a second multilayer wiring layer(112/113)[0034,0035 of Kabe] formed on a second semiconductor substrate(111)[0037 of Kabe] to each other (see Fig 9), to form a capacitive element(143/103A/133)[0070 of Kabe] including an upper electrode(143)[0035 of Kabe], a lower electrode(133)[0035 of Kabe], and a capacitive insulating film(103A)[0070 of Kabe] between the upper electrode(143)[0035 of Kabe] and the lower electrode; and
forming one electrode of the upper electrode(143)[0035 of Kabe] and the lower electrode(133)[0035 of Kabe] with a first conductive layer(143)[0035 of Kabe] of the first multilayer wiring layer(122/123)[0034,0035 of Kabe] and a second conductive layer(133)[0035 of Kabe] of the second multilayer wiring layer(112/113)[0034,0035 of Kabe] but does not disclose the relationship of forming an opening by removing part of an insulating lever of the first multilayer wiring layer formed on the first semiconductor substrate; and after forming the capacitive insulating film in the opening, burying a conductive material to be the first conductive layer, and bonding the conductive material of the first conductive layer of the first multilayer wiring layer and a conductive material of the second conductive layer of the second multilayer wiring layer to each other by .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819